Case 18-18862        Doc 36     Filed 04/16/19     Entered 04/16/19 14:14:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 18862
         Sade Primous

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18862              Doc 36             Filed 04/16/19    Entered 04/16/19 14:14:22               Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                           $175.00
           Less amount refunded to debtor                                       $0.00

 NET RECEIPTS:                                                                                                   $175.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $167.12
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                    $7.88
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                               $175.00

 Attorney fees paid and disclosed by debtor:                             $300.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim         Claim         Principal      Int.
 Name                                            Class    Scheduled      Asserted      Allowed          Paid         Paid
 Ability Recovery Servi                       Unsecured      1,450.00            NA              NA           0.00       0.00
 Ad Astra Recovery Serv                       Unsecured         580.00           NA              NA           0.00       0.00
 Bank of America                              Unsecured      1,200.00            NA              NA           0.00       0.00
 Capital One Bank                             Unsecured         800.00           NA              NA           0.00       0.00
 Capital One Bank                             Unsecured         372.00           NA              NA           0.00       0.00
 Chase bank                                   Unsecured         200.00           NA              NA           0.00       0.00
 City of Blue Island                          Unsecured         500.00           NA              NA           0.00       0.00
 City of Chicago - Parking and red Light Ti   Unsecured     13,000.00            NA              NA           0.00       0.00
 City of Country Club Hills                   Unsecured         500.00           NA              NA           0.00       0.00
 City of Riverdale Parking                    Unsecured      7,300.00            NA              NA           0.00       0.00
 Comcast Cable c/o Xfinity                    Unsecured            NA            NA              NA           0.00       0.00
 Comcast Cable c/o Xfinity                    Unsecured         800.00           NA              NA           0.00       0.00
 Commonwealth Edison                          Unsecured      3,000.00            NA              NA           0.00       0.00
 CREDIT ONE BANK NA                           Unsecured         362.00           NA              NA           0.00       0.00
 direct tv                                    Unsecured         776.00           NA              NA           0.00       0.00
 Illinois Tollway                             Unsecured      1,849.00            NA              NA           0.00       0.00
 Jefferson Capital Systems LLC                Unsecured         761.00           NA              NA           0.00       0.00
 KMA Management                               Unsecured      1,700.00            NA              NA           0.00       0.00
 LVNV FUNDING                                 Unsecured         156.00           NA              NA           0.00       0.00
 Midwest Title Loans                          Unsecured         600.00           NA              NA           0.00       0.00
 Nicor Gas                                    Unsecured      1,080.00            NA              NA           0.00       0.00
 Payday Loan Store                            Unsecured         600.00           NA              NA           0.00       0.00
 T mobile Bankruptcy Team                     Unsecured         500.00           NA              NA           0.00       0.00
 TCF Bank                                     Unsecured         500.00           NA              NA           0.00       0.00
 Village of Wheaton                           Unsecured         400.00           NA              NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18862        Doc 36      Filed 04/16/19     Entered 04/16/19 14:14:22             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $175.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $175.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
